DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims and Remarks filed on December 7, 2020 are acknowledged. 
2.2.	Claims 5-7 have been withdrawn. Claims 10-16 are newly added. Support for amendment to Claims 1 and newly added Claims 10- 16 was found in Applicant's Specification as indicated by the Applicant ( see Remarks). Therefore, no New matter has been added with instant Amendment.
2.3.	Claim 1 has been amended to incorporate  limitation of Claim 2 with respect to use of Bisphenol A adduct and by introducing new negative limitation in order to exclude use of monovalent carboxylic acid from claimed polyester resin. Independent new Claim 10 has same negative limitation in order to exclude use of monovalent carboxylic acid from claimed polyester resin. Therefore, scope of claimed subject matter as a Polyester resin has been changed, which represents a New Issue(s)  and  require further consideration. For this reason, New Grounds of Rejections have been introduced as explain below. Consequently, it is appropriate to make instant Action Final.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.1.	Claims 1-4 and 8-16  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention and as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because  it is unclear how to obtained polyester with specific acid value after melting and kneading. 
In this respect note that Claims 1 and 10 do not provide acid value of polyester resin before melting and kneading; Claims 1 and 10 are also silent with respect to following conditions/parameters of melting and kneading: temperature, duration, presence or absence of inert atmosphere during melting or kneading. Note that those parameters can influence final acid value of the polyester resin. In addition and because no specific details about composition or the claimed polyester resin (all acid(s) and diol(s)/glycol(s) and/or alcohol(s) and ratio between all acid(s) and diol(s)/glycols has been claimed, than it is clear that essential elements and essential steps how to obtained claimed polyesters with specific acid values and other claimed properties (see Claims 3-4 and 12-13) are omitted from Applicant's claimed subject matter. 
Therefore, Claims 1-4 and 8-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements as explained above.  See MPEP § 2172.01.  
3.2.	In this respect note that Claim 10 is indefinite because polyester resin cannot be obtained from tri- or tetrafunctional acid(s) without presence diol/glycol, which is/are essential elements of the polyester resin but are omitted from scope of claim 10.
carboxylic acid is greater than or equal to 0.5 mol%,..".  Note that because Claim 10 does not require presence of any other carboxylic acid besides  tri- or higher valent carboxylic acid than basis for limitation " greater than or equal to  0.5 mol% " is unclear and therefore,  indefinite. 
3.4.	Claims 14 and 16 are unclear and therefore, indefinite,  because Claim 14   recites " ... reacting the tri- or higher valent carboxylic acid (b) other than the at least one compound selected from the group consisting of Compounds (A) and (B) with polyhydric alcohol (c)...".  There is insufficient antecedent basis for this limitation (presence of polyhydric alcohol ) in the claim because Claim 10 is silent regarding use of any alcohols. In addition note that it is unclear if polyhydric alcohol encompasses aliphatic alcohol or same as aliphatic alcohol  of Claim 11. Note that according Applicant's Specification aliphatic alcohol of Claim 11 ( which has boiling point  ( normal atmospheric pressure)  lower than 290 0C ) is selected from  ethylene glycol, neopentyl glycol, 1,2-propylene glycol, butanediol, diethylene glycol, and triethylene glycol ( see Applicant's PG PUB US 2019/0094733, [0072])  which are polyhydric alcohols. For this reason, scope of Claim 16 is also unclear as this claim recites" the polyhydric alcohol".


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found n a prior Office action.

Claims 1-4,8-9 and 10-16  are rejected under 35 U.S.C. 103 as being unpatentable over Haruo ( JPH11106494 – Abstract and Machine Translation by EPO are attached).
4.1.	For the simplicity, Claims 1-4 and 8-9  will be discussed  separately from  Claims 10-16 ( Note that Claims 1 and 10 are independent claims). 
4.2.    Regarding Claims 1-4 and  8-9   Haruo disclosed toner, which  comprising polyester resin, which comprises one or more multifunctional ( tri or tetra functional) acids or anhydride, including Butanetetracarboxylic acid ( see [0006], [0011], Examples) - same compounds as claimed and used by Applicant.  
Regarding  diol, glycol and/or  polyhydric alcohols as components used for preparing polyester resin  Haruo disclosed and even exemplified ( see Examples, [0030] use of Bisphenol A alkylene oxide that as required by Applicant's claim 1. Note that polyester resin is also may comprise other glycols( see [0006] and [0008) for example, ethylene glycol which obviously has same properties, including boiling point and for this reason, polyester would have  same amount of volatile organic compound which could be generated during heating and processing as claimed by Applicant in Claim 2.
4.3.	According to Haruo polyester has preferable acid value of 5 mg/ KOH/g  or less (see [0017]). Note that this range is overlapping with range less than 55 mg KOH/g as claimed by Applicant. 
4.4.   Therefore, Haruo disclosed substantially same polyester as claimed by
Applicant, wherein all compositional limitations as claimed by Applicant are met, but
silent with respect to storage modulus G' as require by Applicant's claims 3 and 4.
Haruo is substantially same polyester as claimed by Applicant, it would be expected that this polyester would have same properties if obtained and tested at same conditions, including storage modulus G'.
4.6.	Regarding Claims 10 – 16   Haruo disclosed toner, which  comprising polyester resin, which comprises one or more multifunctional ( tri or tetra functional) acids or anhydride, including Butanetetracarboxylic acid (or  dianhydride hereafter BA) and /or Trimellitic acid or anhydride – hereafter TMA-  ( see [0006], [0011], Examples) - same compounds as claimed and used by Applicant.  Note that according Haruo both BA and TMA can be used as functional equivalents in amounts up to 10 mol% based on all monomers of the polyester resin ( see [0006],  [0018]). Note that TMA is used in about 1.6 mol% based on all monomers ( see [0035]) and BA is used in similar amount ( see [0036]). 
In addition note that According to Haruo polyester has preferable acid value of 5 mg/ KOH/g  or less (see [0017]). Note that this range is overlapping with range of less than 55 mg KOH/g as claimed by Applicant.
Therefore, it would be obvious to one of ordinary use tri-carboxylic or tetra-carboxylic acids or anhydrides separately or in combination as established in the art : " 
" it is prima facie obvious to select a known material for incorporation into a composition,
based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v.
lnterchemical Corp., 325 US 327, 65 USPQ 297 (1945). 
4.7.	Regarding  diol, glycol and/or  polyhydric alcohols as components used for preparing polyester resin  Haruo disclosed and even exemplified ( see Examples, [0030] use of Bisphenol A alkylene oxide that as required by Applicant's claim 11. ethylene glycol which obviously has same properties, including boiling point and for this reason, polyester would have  same amount of volatile organic compound which could be generated during heating and processing as claimed by Applicant in Claim 11.
4.8.	 Therefore, Haruo disclosed same basic same polyester as claimed by
Applicant, wherein all compositional limitations as claimed by Applicant are met, but
silent with respect to storage modulus G' as claimed by Applicant in Claims 12 and 13.
4.9.   However, because polyester disclosed by Haruo  is substantially same polyester as claimed by Applicant, it would be expected that this polyester would have same properties if obtained and tested at same conditions, including storage modulus G'.
4.10.	It is noted that Claims 14-16 are in format of product-by-process claims. 
In accordance with the applicable to the treatment of product-by-process claims (MPEP 2113) and practice established by court “even though product-by –process claims are limited by and defined by the process, determination of patentability is based
on the product itself.  The patentability of a product does not depend on its method of
production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
4.11.	In addition note that polyesters are routinely obtained by an esterification reaction or an ester exchange reaction, followed by a condensation reaction. – evidence can be found in Modern polyesters Chapter II – reference attached.
 Haruo polyhydric alcohol, for example, PETPO (pentaerythritol polypropylene oxide) used in  same ratio to TA : 0.05 mol to 0.05 mol or 100 mole parts to 100 mole parts. ( see [0035]). 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-4, 8-9 and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763